Broyles, C. J.
The defendant was convicted in the recorder’s court of the City of Atlanta for conducting a rooming house without a permit from the city authorities, in violation of an ordinance of the City of Atlanta. The evidence showed that at one time a permit to conduct the house in question as a rooming house had been granted to the defendant’s wife, but that this permit had been revoked, and that the premises continued to be operated as a rooming house. There was, however, no evidence introduced which showed that the defendant conducted it as a rooming house. On the contrary, the undisputed evidence disclosed that the rooming house was operated by his wife and in her name alone. It follows that the conviction of the defendant was not authorized by the evidence, and that the court erred in overruling the certiorari.

Judgment reversed.


LuJce and Bloodworih, JJ., concur.